Citation Nr: 1412575	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  96-06 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of both hips.

2.  Entitlement to service connection for arthritis of both ankles.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity (also claimed as sciatica, left leg).

4.  Entitlement to service connection for arthritis of the right shoulder.

5.  Entitlement to service connection for residuals of a left hand injury.

6.  Entitlement to separate (increased) ratings for tinea cruris, tinea pedis, genital herpes, and post-inflammatory hypopigmentation on right thigh and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1974 to August 1994.  Regarding the issues of service connection for arthritis of both hips and both ankles (previously part of a claim of service connection for generalized joint pain throughout the body), this matter originally came before the Board of Veterans' Appeals (Board) on appeal from an October 1998 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  These issues were previously before the Board, most recently in June 2008, when they were remanded to obtain X-rays from a March 1995 VA examination.

Regarding the issue of entitlement to separate (and increased) ratings for tinea cruris, tinea pedis, genital herpes, and post-inflammatory hypopigmentation on right thigh and leg, this matter comes before the Board on appeal from a July 2010 rating decision of the Manila, Philippines RO that replaced a 10 percent rating for genital herpes and 0 percent ratings for tinea cruris, tinea pedis, and post-inflammatory hypopigmentation on right thigh and leg with a single 10 percent rating encompassing all of those disabilities.  The Veteran previously filed a notice of disagreement (NOD) with a March 2010 rating decision of the Manila RO denying increased ratings for the skin disorders; that appeal appears to have been merged / recharacterized into the issue of entitlement to separate ratings.

The issue of service connection for peripheral neuropathy of the left lower extremity is before the Board on appeal from a March 2010 rating decision of the Manila, Philippines RO.

The issues of service connection for arthritis of the right shoulder and residuals of a left hand injury are before the Board on appeal from a July 1995 rating decision of the St. Petersburg, Florida RO.  These issues were previously addressed by the Board in June 2008 when they were remanded for issuance of a statement of the case (SOC).  Although the RO still has not certified these matters to the Board, the record reflects that the Veteran has perfected an appeal in these matters; there is no indication in the file that he has withdrawn the appeals.  Therefore, they must be addressed by the Board.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The issue of service connection for hearing loss, remanded by the Board in June 2008, is no longer in appellate status as the claim was granted in full by a June 2009 RO rating decision.  Various other issues for which the Veteran has filed NODs during the course of these matters have not been perfected for appellate review nor are they otherwise properly before the Board at this time.

Jurisdiction of this case has been transferred, and is currently with the St. Petersburg, Florida RO.

In December 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  As discussed below, the scope of this hearing did not include the service connection claims involving peripheral neuropathy of the left lower extremity, arthritis of the right shoulder, and residuals of a left hand injury; the Veteran has requested a hearing on those issues.

The issues of service connection for: Peripheral neuropathy of the left lower extremity, arthritis of the right shoulder, and residuals of a left hand injury, and entitlement to separate (and increased) ratings for tinea cruris, tinea pedis, genital herpes, and post-inflammatory hypopigmentation on right thigh and leg are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran has arthritis of both hips that is etiologically linked to service.

2.  It is reasonably shown that the Veteran has arthritis of both ankles that is etiologically linked to service.


CONCLUSIONS OF LAW

1.  Service connection for arthritis of both hips is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  Service connection for arthritis of both ankles is warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claims.  However, inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice defect or duty to assist omission is harmless.



Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury or disease during such service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §  3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including arthritis), may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a disability there must be evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence of record (including the Veteran's claims file and records in Virtual VA and the Veterans Benefits Management System (VBMS)), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

A March 1995 VA examination report shows that the Veteran complained of swelling in both hips and both ankles due to arthritis.  The March 1995 VA examination report notes that X-rays of the Veteran's hips and ankles confirmed "Degenerative arthritis of both hips" and "Degenerative arthritis of both ankles."  In June 2008, the Board remanded these issues to secure documentation of the X-rays beyond the VA examiner's impression; no additional documentation of the March 1995 X-rays has been located (and is available for review).  The Board accepts as competent and probative evidence the March 1995 examiner's report of what the 
X-rays portrayed.

The Board finds that the evidence of record establishes that the Veteran had arthritis of both hips both ankles diagnosed at least as early as in March 1995 (within one year following his separation from active duty service in August 1994).  The Board further finds that the available evidence reasonably establishes that the hip and ankle arthritis was manifested by compensable symptoms in March 1995.  Accordingly under the chronic disease presumptive provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309 service connection for hip and ankle arthritis is warranted.

The Board finds that any questions raised by other evidence as to whether the Veteran currently has arthritis or the hips and ankles may be appropriately resolved in the Veteran's favor.  As the Veteran is shown to have had objectively confirmed arthritis in 1995, considering the nature of degenerative arthritis, the Board find that it is most reasonable to accept that the Veteran has degenerative arthritis of the hips and ankles.  .



ORDER

Service connection for arthritis of both hips is granted.

Service connection for arthritis of both ankles is granted.


REMAND

The issues of service connection for peripheral neuropathy of the left lower extremity, arthritis of the right shoulder, and residuals of a left hand injury must be remanded to provide the Veteran with the opportunity to testify at a Board hearing.  He requested Board hearings in an August 2010 VA Form 9, perfecting the appeal on the peripheral neuropathy issue, and in a July 2009 VA Form 9, perfecting the appeal on the right shoulder and left hand issues.  The Board videoconference hearing testimony before the undersigned in December 2013 was limited to the issues then identified (which did not include service connection for peripheral neuropathy of the left lower extremity, arthritis of the right shoulder, and residuals of a left hand injury).

The Board further finds that a VA examination is necessary to properly address the issue of entitlement to separate (and increased) ratings for tinea cruris, tinea pedis, genital herpes, and post-inflammatory hypopigmentation on right thigh and leg.  As was discussed during the December 2013 Board hearing, the Veteran's testimony and contentions raise medical questions that should be addressed with competent medical evidence identifying all symptoms of the Veteran's pertinent service connected pathology or pathologies, particularly with regard to determining whether the service-connected genital herpes includes symptoms distinct from those contemplated by the other skin diagnoses.

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a Board hearing (Travel Board or videoconference at the Veteran's preference) addressing the issues of service connection for: peripheral neuropathy of the left lower extremity, arthritis of the right shoulder, and residuals of a left hand injury.  (The Veteran has already had a hearing on the issue of entitlement to separate (and increased) ratings for tinea cruris, tinea pedis, genital herpes, and post-inflammatory hypopigmentation on right thigh and leg; a new hearing addressing that issue is requested or needed.)

2.  The RO should arrange for the Veteran to be examined by a dermatologist to determine the nature and severity of his service-connected tinea cruris, tinea pedis, genital herpes, and post-inflammatory hypopigmentation on right thigh and leg.  The record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  The VA examiner is asked to specifically identify all symptom manifestations attributable to each of these service connected pathologies, to include making clear which symptoms are attributable to which specific diagnoses.  If a symptom is attributable to various skin diagnoses (rather than to any one of those service-connected) the examiner should identify the diagnosis that best reflects the predominant features of the disability.  For each of these service-connected diagnoses, all areas of involvement should be noted.  Estimates should be provided of the extent (percentage) of entire body and exposed areas involved.  The treatment regimen the Veteran has received/is receiving should be described in detail.  The examiner must describe all findings in detail, and explain the rationale for all opinions.


3.  The RO should then review the record and readjudicate the Veteran's claim of entitlement to separate (and increased) ratings for tinea cruris, tinea pedis, genital herpes, and post-inflammatory hypopigmentation on right thigh and leg.  If the benefit sought remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


